Citation Nr: 0923852	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  00-07 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disorders.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for mechanical low back pain, prior to May 9, 
2000.

3.  Entitlement to an increased disability rating in excess 
of 20 percent for mechanical low back pain, since May 9, 
2000.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to July 
1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions in January 2000 and October 2000.

The issue of an increased rating for a lower back disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The medical evidence fails to relate the Veteran's current 
shoulder disabilities to his time in service.


CONCLUSION OF LAW

Criteria for service connection for bilateral shoulder 
disabilities have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The Veteran contends that he has a bilateral shoulder 
disorder as the result of his time in service.

Service treatment records reveal treatment for right shoulder 
pain, diagnosed as bursitis, in October 1986 and in December 
1988.  He also received treatment for left shoulder pain in 
January 1990 after straining his shoulder weight training.  
Subsequent in-service treatment reports are silent as to any 
ongoing treatment for either shoulder.  

Post-service VA treatment records and examination reports, 
beginning in September 1994, reflect complaints of bilateral 
shoulder problems.  For example, in September 1994, the 
Veteran underwent a VA examination at which he complained 
that his right should had been painful since 1990, although 
he denied any history of injury to his shoulder.  At the 
examination, the Veteran's right shoulder was found to be 
normal in appearance without any joint swelling or deformity.  
There was no tenderness with palpation, and the Veteran 
demonstrated 150 degrees of abduction and flexion.  The 
examiner stated that there was no evidence of pain with range 
of motion.

In a treatment record in 1999, the Veteran reported that he 
was run over by a car in 1996.  In January 2000, it was noted 
that the Veteran had periodic pain in both shoulders since 
1992 which was gradually getting worse; the doctor assessed 
the Veteran with subdeltoid bursitis.  In March 2000, it was 
noted that the Veteran had bilateral shoulder pain; and he 
had decreased range of motion in his left shoulder.

The Board remanded the Veteran's claim in October 2005 to 
obtain an examination of his shoulders.  The Veteran 
underwent this examination in September 2008.  The Veteran 
demonstrated range of motion in his right and left shoulders 
from 0-180 in both flexion and abduction.  Repetitive motion 
caused no additional loss of motion.  X-rays of both 
shoulders showed early osteoarthritis.  The examiner 
indicated that after reviewing the Veteran's claims file he 
found inadequate documentation to create a nexus between his 
time in service and his present shoulder conditions.  He 
therefore opined that it was less likely than not that the 
Veteran's tour of duty in service either caused or aggravated 
his current bilateral shoulder condition.

It is noted that the Veteran is competent to describe 
symptoms such as shoulder pain.  However, the Veteran is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, while he believes that his current 
shoulder conditions are related to his time in service, the 
Veteran's opinion is insufficient to provide the requisite 
nexus between his current shoulder disabilities and his time 
in service.

It is noted that the Veteran did voice several complaints of 
shoulder pain while in service, and has early osteoarthritis 
now; but the medical evidence fails to link the two.  As 
such, the criteria for service connection have not been met, 
and the Veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in June 2006, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above; 
as well as informing him how effective dates and disability 
ratings are formulated. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained, as have service 
treatment records.  The Veteran was also provided with a VA 
examination (the report of which has been associated with the 
claims file).  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for bilateral shoulder disabilities is 
denied.


REMAND

The Board finds that further notification is required 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
with respect to the Veteran's claim for a rating in excess of 
20 percent for mechanical lower back pain, to include a 
rating in excess of 10 percent earlier than May 2000.  While 
the Veteran did receive several notice letters throughout the 
adjudication of his claim, since his claim was received, the 
United States Court of Appeals for Veterans Claims (Court) 
established significant new requirements with respect to the 
content of the duty-to-assist notice which must be provided 
to a Veteran who is seeking a higher rating.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the Veteran that, to substantiate 
such a claim:

(1) the Veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life;

(2) if the Diagnostic Code (DC) under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran;

(3) the Veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and

(4) the notice must also provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In Vazquez-Flores, the Court found that the VCAA notice that 
was provided to the Veteran was inadequate, as VA had only 
advised the Veteran to submit evidence that showed that his 
disability had "gotten worse."  The Court in that case 
found that the notice provided was inadequate due to the 
confusing nature of the two notices, and the failure to 
explain that evidence is required to demonstrate the 
worsening of the service-connected condition and the effect 
of that worsening on the Veteran's occupational and daily 
life, or to provide, at least in general terms, the criteria 
beyond the effect of the worsening of the disability upon the 
occupational and daily life that is necessary to be awarded 
the higher disability rating for the condition.

Accordingly, adequate section 5103(a) notice for the 
Veteran's increased-compensation claims should have included, 
at a minimum, notification that he must either provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating the worsening of the disability and the effect 
of that worsening on his employment and daily life.  
Additionally, because at least some of the higher disability 
ratings authorized under the DC (and referenced DCs) under 
which his disabilities are rated are based on specific 
criteria beyond the obvious effect of the worsening of the 
disability and its effect upon his employment and daily life, 
the Secretary should have notified the Veteran, at least in 
general terms, of the information and evidence necessary to 
establish these more specific criteria.

Applying these principles to the present case, the Board 
finds that although the Veteran was previously provided a 
VCAA notification letter, it did not meet the requirements 
set forth in Vazquez-Flores v. Peake.  As such, a remand is 
unfortunately required to correct this deficiency.  
Specifically, the Veteran has yet to be provided with the 
regulations for evaluating disabilities of the back (either 
the regulations in effect at the time the Veteran filed his 
claim, or the regulations that were revised during the 
processing of his claim), and therefore a remand is 
unfortunately necessary.

In addition, given the lengthy passage of time since the 
Veteran's last VA examination, further development should be 
completed.  VA treatment records should be updated, and a VA 
examination should be ordered to evaluate the current 
condition of the Veteran's back condition. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran 
appropriate notice pursuant to Vazquez-
Flores, which:

(a) informs him about the information and 
evidence not of record that is necessary to 
substantiate his claim;

(b) informs him about the information and 
evidence that VA will seek to provide;

(c) informs him about the information and 
evidence he is expected to provide;

(d) advises him of the criteria for 
establishing a disability rating and 
effective date of award;

(e) notifies him that, to substantiate his 
claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his mechanical lower back pain 
and the effect that worsening has on his 
employment and daily life;

(f) provides him with the appropriate 
Diagnostic Codes for rating disabilities of 
the back, including both the version of the 
regulations in effect at the time the 
Veteran filed his claim, and the regulations 
that are currently in effect; and 

(g) notifies him that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from  noncompensable to as much 
as 100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

2.  Obtain VA treatment records for the 
Veteran from January 2008 to the present.  

3.  After the requested development is 
completed, schedule the Veteran for an 
examination to determine the nature and 
severity of his lumbar spine disability.  
The examiner should be provided with the 
Veteran's claims file and should note that 
it was made available in his examination 
report.  Any opinion provided should be 
supported by a full rationale.  

The examiner should specifically:

*	indicate whether there is listing of 
the whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in the 
standing position, loss of lateral 
motion with osteo-arthritic changes, or 
narrowing or irregularity of joint 
space;
*	indicate whether there are any disc 
disabilities related to the Veteran's 
service connected mechanical back pain, 
and if so, the symptoms associated with 
it should be identified, including 
whether bed rest has been prescribed to 
treat any incapacitating episodes;
*	provide range of motion measurements 
for the Veteran's lumbar spine using a 
goniometer, and indicate whether there 
is any additional functional loss due 
to pain or due to weakness, 
fatigability, incoordination, or pain 
on movement;
*	identify any neurological disability 
resulting from the Veteran's lumbar 
spine disability, and, if a 
neurological disability is diagnosed, 
describe its nature and severity. 

4.  Thereafter, re-adjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
which discusses all pertinent regulations 
and summarizes the evidence.  Allow an 
appropriate period for response and return 
the case to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


